Citation Nr: 1204474	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for peripheral neuropathy of the left lower extremity.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board remanded this matter in June 2009 for additional development.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In 2000, VA medical providers prescribed long-term use of Flagyl to treat the Veteran's lung condition.

2.  The Veteran developed peripheral neuropathy of the left lower extremity which has been directly attributed to the long-term use of Flagyl.

3.  There is competent medical evidence indicating that peripheral neuropathy is a rare complication associated with long-term Flagyl use and is not a reasonably foreseeable outcome.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the left lower extremity due to VA medical treatment involving the long-term prescription of Flagyl have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks compensation for peripheral neuropathy of his left lower extremity.  He claims that the condition was caused by long-term use of Flagyl, a medication prescribed by VA providers to treat his lung condition.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R.       § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R.                 § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA sent the Veteran's claims file to a neurologist for an opinion regarding the etiology of his peripheral neuropathy.  The original report was provided in June 2010 and an addendum was provided in June 2011.  The examiner reviewed the Veteran's treatment records and noted that polyneuropathy of the lower extremities had onset during the seven months he was taking Flagyl for his lung condition.  The medication was prescribed in a VA facility by a VA provider in February 2000 and was continued under the care of a VA provider until June 2000.  The condition did not progress or improve after discontinuing the medication.  The examiner quoted a May 2003 letter from Dr. C.P.R., a VA provider, and in his discussion, opined that the Veteran's polyneuropathy is more than likely due to the long-term use of Flagyl.  The examiner said the doses used were within FDA limits but that he could not opine as to whether the medication was appropriate to treat the condition.  Simply, the question was outside of his medical expertise and he said that VA should consult an infectious disease specialist or pulmonologist as to the appropriateness of treatment.

Per the June 2010 examiner's suggestion, in August 2011 the Veteran's file was sent to a VA infectious disease specialist who noted that the complication of neuropathy resulting from use of Flagyl is uncommon and not reasonably foreseeable.  He found no evidence of carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of treating physicians.  He also did not see any failure in exercising the degree of care that would be expected of a reasonable health care provider.

As noted above, the June 2010 examiner quoted a May 2003 letter from Dr. C.P.R. which summarizes the onset and etiology of the Veteran's peripheral neuropathy.  Dr. C.P.R. said the Veteran developed paresthesias and problems with his feet while being treated with Flagyl and that the medication was stopped due to a possible link between it and peripheral neuropathy.  He noted that peripheral neuropathy is a rare complication of long-term treatment with Flagyl.  After reviewing the Veteran's medical records, he opined that the peripheral neuropathy is likely secondary to long-term use of Flagyl.  He addressed other possible etiologies, but ruled each one out, finding that the medication was the most likely cause of the disability.  He did not state whether the peripheral neuropathy, while rare, was reasonably foreseeable.

In this case, the Board finds that the Veteran's peripheral neuropathy of the left lower extremity was caused by long-term use of Flagyl, which was prescribed and overseen by VA providers.  Both the VA infectious disease specialist and Dr. C.P.R. have stated that development of peripheral neuropathy as a side-effect of the drug is rare, which leads to the conclusion that peripheral neuropathy is not a reasonably foreseeable outcome of long-term Flagyl use.  More importantly, the VA infectious disease specialist specifically stated that peripheral neuropathy is not a reasonably foreseeable outcome of long-term treatment with Flagyl.  Accordingly, the Board finds that the Veteran should be given the benefit of the doubt that his peripheral neuropathy of the left lower extremity was caused by VA treatment and was not a reasonably foreseeable outcome of that treatment.  Thus, compensation under 38 U.S.C.A. § 1151 is granted.

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for peripheral neuropathy of the left lower extremity is granted.


REMAND

The Veteran seeks service connection for PTSD.  The Board regrets any further delay in adjudicating this case, but finds that additional development is necessary prior to deciding the claim.

At the outset, the Board must identify the claim prosecuted by the Veteran on appeal.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court also cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must apply a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms the claimant is attempting to service connect.

In this case, treatment records indicate diagnoses of PTSD and major depressive disorder.  Thus, in accordance with Clemons, the issue of service connection for PTSD has been recharacterized to encompass all psychiatric disabilities diagnosed during the pendency of the claim.  Unfortunately, the RO did not address the Veteran's depression when adjudicating his claim.  Consequently, a remand is necessary for consideration of this diagnosis.

In addition, treatment records dated July 2008 indicate that the Veteran receives Social Security Disability Income (SSDI).  VA's duty to assist includes obtaining medical documentation from the Social Security Administration (SSA) when potentially relevant to the claim at hand, pursuant to 38 C.F.R. § 3.159(c)(2).  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  On remand, all medical and legal documents pertaining to the SSA claim should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter addressing the expanded claim for service connection for a psychiatric disorder, to include PTSD.

2. Contact the SSA and request all medical and legal records associated with the Veteran's application for disability benefits.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3. Arrange for a VA psychiatric examination addressing the Veteran's current diagnoses.  The examiner must review the claims file in conjunction with this examination.  Based upon the claims file review, an interview with the Veteran, and the examination findings, the examiner must render a multi-axial diagnosis and indicate whether any current psychiatric disorders, other than PTSD, are at least as likely as not (a 50 percent or greater probability) etiologically related to service.  All opinions rendered by the examiner must be supported by a complete rationale.

4. Then, readjudicate the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


